Citation Nr: 0315569	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  01-09 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether a timely notice of disagreement to a November 17, 
1997 rating decision was filed.


ATTORNEY FOR THE BOARD

Lu Zhou, Legal intern




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970; 
he also served in the reserves with the Air National Guard.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 decision of the San Juan, Puerto Rico 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that a timely notice of disagreement to the 
November 1997 rating decision had not been submitted.


FINDINGS OF FACT

1.  The RO denied service connection for a back condition in 
a November17, 1997 rating decision.  The veteran was notified 
of that decision by a properly addressed letter dated in 
November 19, 1997.

2.  The veteran's notice of disagreement with the denial of 
his claim for service connection for a back condition was 
dated and received at the RO on March 24, 2000, which was not 
filed within one year of the of the November 1997 decision.


CONCLUSION OF LAW

The notice of disagreement filed on March 24, 2000, was not 
timely.  38 U.S.C.A. § 7105(a), (b), (c) (West 2002); 38 
C.F.R. §§ 19.34, 20.101(c), 20.201, 20.300, 20.302(a), 20.305 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  Pursuant to applicable law and regulation, an 
appeal to the Board consists of a timely filed notice of 
disagreement in writing and, a timely filed substantive 
appeal received in response to a statement of the case.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2002).  The claimant has 
one year from the date of notification of the rating decision 
to file a notice of disagreement to initiate the appeal 
process.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 
20.302(a) (2002).  The date of mailing the letter of 
notification is presumed to be the same as the date of that 
letter for purposes of determining whether an appeal has been 
timely filed.  An untimely notice of disagreement deprives 
the Board of jurisdiction to consider the merits of an 
appeal.  38 U.S.C.A. § 7105(c) (West 2002); see Marsh v. 
West, 11 Vet. App. 468, 470 (1998).

It is well established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits and that, once apparent, a 
potential jurisdictional defect may be raised by the court, 
tribunal or any party, sua sponte, at any stage in the 
proceedings.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(1996).  Within the VA regulatory system, the Board is the 
sole arbiter of decisions concerning its jurisdiction.  38 
C.F.R. § 20.101(c) (2002).  With regard to the issue of 
timeliness of a notice of disagreement, the Board has the 
jurisdiction, as well as the obligation, to assess its 
jurisdiction.  See Marsh, 11 Vet. App. at 471.

The United States Court of Appeals for Veterans Claims 
(Court) has previously held that the Board must make an 
independent determination of its jurisdiction regardless of 
jurisdictional findings made by the RO.  See Rowell v. 
Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  In Rowell, the question arose as to 
whether the Board, notwithstanding its conclusion that the 
appellant had filed an untimely notice of disagreement, had 
jurisdiction to adjudicate a claim de novo merely on the 
basis that the RO had adjudicated the claim de novo.  In 
Barnett, the Court reaffirmed the Board's authority to change 
a favorable RO determination regarding an issue of 
jurisdiction.

In the instant case, the RO denied entitlement to service 
connection for a back condition in a November 17, 1997 rating 
decision.  In a November 19, 1997 letter, the RO notified the 
veteran of this decision and advised him of his appellate 
rights.  On March 24, 2000, more than 2 1/2 years after the 
November 1997 rating decision, the veteran submitted a 
statement disagreeing with the November 1997 rating decision.  

Accordingly, the Board finds that the March 2000 notice of 
disagreement to the RO's November 1997 rating decision 
denying entitlement to service connection for a back 
condition was not timely.  Thus, the November 1997 decision 
on this issue was final.  See 38 U.S.C.A. § 7105(b)(1) (West 
2002) and 38 C.F.R. § 20.201 (2002).

Because the veteran has not complied with the legal 
requirement for filing a timely notice of disagreement, the 
law is dispositive of the issue and must be dismissed on that 
basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, the Board concludes that although this claim was 
decided by the RO before enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), the VCAA is not applicable in this case.  Here, 
the issue of whether the veteran timely appealed the RO's 
decision denying his claim for entitlement to service 
connection for a back condition, is one where the law is 
dispositive.  The Court held that the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 




ORDER

A timely notice of disagreement to the November 1997 rating 
action which denied service connection for back condition was 
not filed and the appeal as to this issue is dismissed.  



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

